

Exhibit 10.1


CHESAPEAKE ENERGY CORPORATION
SECURITIES EXCHANGE AGREEMENT
September 9, 2019
Franklin Advisers, Inc., as investment manager (the “Undersigned”), for itself
and on behalf of the funds or accounts listed on Exhibit A hereto (each, an
“Investor”) for whom the Undersigned holds contractual and investment authority
in connection with the Transactions (as defined below), enters into this
Exchange Agreement (the “Agreement”) with Chesapeake Energy Corporation, an
Oklahoma corporation (the “Issuer”), as of the date first written above whereby
the Investors will exchange the Exchanged Securities (as defined below) for
shares of common stock, $0.01 par value, of the Issuer (the “Common Stock”).
On and subject to the terms hereof, the parties hereto agree as follows:
ARTICLE I
EXCHANGE OF SECURITIES
Section 1.1    Exchange of Securities. Upon and subject to the terms set forth
in this Agreement, at the Closing (as defined herein), the Undersigned hereby
agrees to cause each Investor to deliver to the Issuer the principal amount of
the Issuer’s outstanding unsecured senior notes, convertible notes and preferred
stock (the “Outstanding Securities”) specified on Exhibit A hereto under the
heading “Exchanged Securities” (the “Principal Amount”), in exchange for the
number of whole shares of Common Stock (the “Shares”) specified on Exhibit A.
The Outstanding Securities delivered to the Issuer pursuant to the terms of this
Agreement in exchange for Shares shall be herein referred to as the “Exchanged
Securities.” The transactions contemplated by this Agreement, including the
issuance, delivery and acceptance of the Shares, the exchange and sale of the
Exchanged Securities, and delivery of cash for accrued but unpaid interest and
as set forth on Exhibit A, are collectively referred to herein as the
“Transactions.”
Section 1.2    Closing. The closing of the Transactions (the “Closing”) shall
occur on September 11, 2019 or such other date as may be mutually agreed upon by
the parties in writing (the “Closing Date”). At the Closing, (a) each Investor
shall deliver or cause to be delivered to the Issuer all right, title and
interest in and to its Exchanged Securities as specified on Exhibit A hereto,
free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto (collectively, “Liens”), together with any documents of conveyance or
transfer that the Issuer may deem reasonably necessary or desirable to transfer
to and confirm in the Issuer all right, title and interest in and to the
Exchanged Securities, free and clear of any Liens and (b) the Issuer shall
deliver to each Investor the Shares; provided, that the parties acknowledge that
the delivery of the Shares to the Investor may be delayed due to (i) procedures
and mechanics within the system of The Depository Trust Company (“DTC”) or
(ii) the policies or instructions of Computershare Trust Company, N.A., the
transfer agent for the Common Stock (the “Transfer Agent”) and that such delay
will not be a default under this Agreement so long as the Issuer is using its
reasonable best efforts to effect the issuance of the Shares and as long as the
Shares are delivered within five trading days of the Closing. In addition,





--------------------------------------------------------------------------------





at the Closing the Issuer shall deliver cash representing all accrued but unpaid
interest and as set forth on Exhibit A, in respect of the Exchanged Securities
up to but not including the Closing Date by wire transfer of immediately
available funds in accordance with wire instructions delivered in writing to
Issuer by each Investor prior to the Closing Date. The cancellation of the
Exchanged Securities and the delivery of the Shares shall be effected via DWAC
pursuant to the instructions to be provided by Deutsche Bank Trust Company
Americas, the trustee of the Outstanding Securities (the “Trustee”), and the
Transfer Agent.
Section 1.3    Termination. This Agreement may be terminated at any time prior
to the Closing with the mutual written consent of the Issuer and the
Undersigned.
ARTICLE II
COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
Each Investor (and where applicable, the Undersigned) hereby covenants as
follows, and makes the following representations and warranties, in each case
severally but not jointly, each of which is and shall be true and correct on the
date hereof and at the Closing, to the Issuer, and all such covenants,
representations and warranties shall survive the Closing.
Section 2.1    Power and Authorization. Each Investor has been duly organized
and is validly existing and in good standing, and has the power, authority and
capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the Transactions. If the Undersigned is executing
this Agreement on behalf of any Investor, the Undersigned has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and bind, such investor. Exhibit A hereto is a true and correct list of the
name of each Investor.
Section 2.2    Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Undersigned and constitutes a legal,
valid and binding obligation of the Undersigned and each Investor, enforceable
against the Undersigned and each Investor in accordance with its terms, except
that such enforcement may be subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws affecting
or relating to enforcement of creditors’ rights generally and general principles
of equity, whether such enforceability is considered in a proceeding at law or
in equity (collectively, the “Enforceability Exceptions”). This Agreement and
consummation of the Transactions will not violate, conflict with or result in a
breach of or default under (i) the Undersigned’s or the applicable Investor’s
organizational documents, (ii) any agreement or instrument to which the
Undersigned or the applicable Investor is a party or by which the Undersigned or
the applicable Investor or any of their respective assets are bound, or (iii)
any laws, regulations or governmental or judicial decrees, injunctions or orders
applicable to the Undersigned or the applicable Investor, except (in the case of
clauses (ii) or (iii) above) where such violations, conflicts, breaches or
defaults would not affect the Undersigned’s or the applicable Investor’s ability
to consummate the Transactions in any material respect.
Section 2.3    Title to the Exchanged Securities. (a) Each Investor is the sole
legal and beneficial owner of the Exchanged Securities set forth opposite its
name on Exhibit A hereto; (b) each Investor has good, valid and marketable title
to its Exchanged Securities, free and clear of


2



--------------------------------------------------------------------------------





any Liens (other than pledges or security interests that the Investor may have
created in favor of a prime broker under and in accordance with its prime
brokerage agreement with such broker); (c) each Investor has not, in whole or in
part, except as described in the preceding clause (b), (i) assigned,
transferred, hypothecated, pledged, exchanged or otherwise disposed of any of
its Exchanged Securities or its rights in its Exchanged Securities or (ii) given
any person or entity (other than the Undersigned) any transfer order, power of
attorney or other authority of any nature whatsoever with respect to its
Exchanged Notes; and (d) upon the applicable Investor’s delivery of its
Exchanged Securities to the Issuer pursuant to the Transactions, such Exchanged
Securities shall be free and clear of all Liens created by the Investor or any
other person acting for the Investor.
Section 2.4    Qualified Institutional Buyer or Non-U.S. Person. Each Investor
is (a) a “qualified institutional buyer” within the meaning of Rule 144A
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
or (b) outside the United States and a person other than a “U.S. person” within
the meaning of Rule 902 under the Securities Act. Each Investor is acquiring the
Shares solely for its own respective beneficial account, for investment
purposes, and not with a view to, or for resale in connection with, any
distribution of the Shares within the meaning of the Securities Act. The
Investor is not acquiring the Shares as a nominee or agent or otherwise for any
other person.
Section 2.5    No Affiliate, Related Party or 5% Stockholder Status. Each
Investor is not, and has not been during the consecutive three month period
preceding the date hereof, a director, officer or “affiliate” within the meaning
of Rule 144 promulgated under the Securities Act (an “Affiliate”) of the Issuer.
To its knowledge, the applicable Investor did not acquire any of the Exchanged
Securities, directly or indirectly, from an Affiliate of the Issuer. Each
Investor beneficially owns and will beneficially own as of the Closing Date (but
without giving effect to the Transactions) (a) less than 5% of the outstanding
shares of Common Stock of the Issuer and (b) less than 5% of the aggregate
number of votes that may be cast by holders of those outstanding securities of
the Issuer that entitle the holders thereof to vote generally on all matters
submitted to the Issuer’s stockholders for a vote. No Investor is a subsidiary,
Affiliate or, to its knowledge, otherwise closely-related to any director or
officer of the Issuer (each such director or officer, a “Related Party”). To its
knowledge, no Related Party beneficially owns 5% or more of the outstanding
voting equity, or votes entitled to be cast by the outstanding voting equity, of
the applicable Investor.
Section 2.6    Adequate Information; No Reliance.
(a)    Each Investor acknowledges and agrees that (a) such Investor has been
furnished with all materials it considers relevant to making an investment
decision to enter into the Transactions and has had the opportunity to review
the information provided in Exhibit B hereto and the Issuer’s filings with the
Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), (b) such Investor has had a full
opportunity to ask questions of the Issuer concerning the Issuer, its business,
operations, financial performance, condition (financial or otherwise), cash
flows, properties, plans and prospects and the terms and conditions of the
Transactions, (c) such Investor has had the opportunity to consult with its
accounting, tax, financial and legal advisors to be able to evaluate the risks
involved in the Transactions and to make an informed investment decision with
respect


3



--------------------------------------------------------------------------------





to such Transactions, (d) such Investor has evaluated the tax and other
consequences of the Transactions and ownership of the Shares with its tax,
accounting or legal advisors, including the consequences to the Investor of the
Issuer’s ownership of U.S. real property interests, (e) the Issuer is not acting
as a fiduciary or financial or investment advisor to the Undersigned or any
Investor in connection with the Transactions and (f) such Investor has not been
induced by, and is not relying, and has not relied, upon, any statement, advice
(whether accounting, tax, financial, legal or other), representation or warranty
made by the Issuer or any of its Affiliates or representatives regarding the
Transactions, except for (A) the reports filed (not furnished) by the Issuer
with the SEC under the Exchange Act since January 1, 2018, and (B) the
representations and warranties made by the Issuer in Article III of this
Agreement. The Investor has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Shares; has the ability to bear the economic risks
of its prospective investment and can afford the complete loss of such
investment; and acknowledges that investment in the Shares involves a high
degree of risk.
Section 2.7    No Brokers. No broker, investment banker, finder or other person
has been retained by or authorized to act on behalf of the Investor in
connection with the transactions contemplated hereby, and no commission or other
remuneration has been paid or given directly or indirectly to, by or on behalf
of the Investor in connection with or in order to solicit or facilitate the
Transactions.
Section 2.8    ERISA. Either (a) the Existing Securities do not constitute
assets of any (i) employee benefit plan that is subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), (ii)
plan, individual retirement account or other arrangement that is subject to
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”) or
provisions under any other federal, state, local, non-U.S. or other laws or
regulations that are similar to such provisions of ERISA or the Code
(collectively, “Similar Laws”), or (iii) entity whose underlying assets are
considered to include “plan assets” of any such plan, account or arrangement
described in clauses (i) or (ii) (each, a “Plan”) or (b) the exchange of
Existing Securities for Shares by the Investor will not constitute a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code or
similar violation under any applicable Similar Laws.
Section 2.9    HSR Act. Each Investor’s acquisition of the Shares is exempt from
the Notification and Reporting requirements of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, including the rules and regulations
promulgated thereunder (the “HSR Act”). Each Investor is (a) an “institutional
investor” within the meaning of the HSR Act, and (b) acquiring the Shares in the
ordinary course of business and solely for the purpose of investment.
Immediately after the acquisition of the Shares by each Investor, the “ultimate
parent entity” as that term is defined in the HSR Act, of each Investor will
hold fifteen percent or less of the issued and outstanding Common Stock of the
Issuer. No exception to 16 CFR §802.64(b) shall apply to the acquisition of the
Shares by any Investor.
ARTICLE III
COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE ISSUER


4



--------------------------------------------------------------------------------





The Issuer hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Investors, and all such covenants,
representations and warranties shall survive the Closing.
Section 3.1    Power and Authorization. The Issuer has been duly incorporated
and is validly existing and in good standing as a corporation under the laws of
the State of Oklahoma, and has the corporate power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Transactions. No material consent, approval, order or
authorization of, or material registration, declaration or filing with any
governmental entity is required on the part of the Issuer in connection with the
execution, delivery and performance by it of this Agreement and the consummation
by the Issuer of the Transactions, except as may be required under any state or
federal securities laws or that may be obtained after the Closing without
penalty.
Section 3.2    Authorization of the Shares. When the Shares are delivered and
paid for pursuant to this Agreement on the Closing Date, such Shares will have
been duly authorized, validly issued, fully paid and nonassessable free and
clear of any Liens. The aggregate number of Shares set forth in Exhibit A to be
issued in exchange for the Exchanged Securities will represent less than 15% of
the outstanding Common Stock of the Issuer immediately following the issuance of
the Shares.
Section 3.3    Description of the Shares. The Shares will conform in all
material respects to the respective statements relating thereto contained under
“Description of Capital Stock” in Exhibit B hereto.
Section 3.4    No Violations. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, impose any lien, charge or encumbrance upon any property or
assets of the Issuer and its subsidiaries, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Issuer or any of its subsidiaries is a party or by which
the Issuer or any of its subsidiaries is bound or to which any of the property
or assets of the Issuer or any of its subsidiaries is subject; (ii) result in
any violation of the provisions of the charter or by-laws (or similar
organizational documents) of the Issuer or any of its subsidiaries; or (iii)
result in any violation of any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Issuer or any
of its subsidiaries or any of their properties or assets, except (in the case of
clauses (i) and (iii) above) where such violations, conflicts, breaches or
defaults would not adversely affect the Issuer’s business or its ability to
consummate the Transactions in any material respect.
Section 3.5    No Commissions. No commission or other remuneration has been paid
or given directly or indirectly by or on behalf of the Issuer in connection with
or in order to solicit or facilitate the Transactions.
Section 3.6    Registration Requirements. Subject to the accuracy and
completeness of each Investor’s representations and warranties, and its
compliance with the covenants, set forth in Article II hereof, the issuance of
the Shares pursuant to the Transactions is exempt from the registration
requirements of the Securities Act pursuant to Section 3(a)(9) thereof and the
Shares


5



--------------------------------------------------------------------------------





will be issued without restriction on transfer under the Securities Act. On or
before the date of issuance of the Shares, the Shares shall have been authorized
for listing on the New York Stock Exchange. The Shares will be fungible in all
respects with Issuer’s existing shares of common stock and will not contain any
restrictive legends.
Section 3.7    Disclosure. The Issuer has not provided to the Undersigned or the
Investors (or any of their affiliates or advisers) separately and in the
aggregate with any other transactions with the undersigned and/or the Investors
since the time of the most recent public disclosure of exchange transactions by
the Issuer, any material non-public information with respect to the Issuer and
neither the fact nor terms of the Transactions contemplated hereby, separately
and in the aggregate with any other transactions with the undersigned and/or the
Investors since the time of the most recent public disclosure of exchange
transactions by the Issuer, constitute such material non-public information, in
each case within the meaning of the United States securities laws.
ARTICLE IV
MISCELLANEOUS
Section 4.1    Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Transactions embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or Affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
Section 4.2    Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. Headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meanings of the provisions hereof. Neither party, nor its respective
counsel, shall be deemed the drafter of this Agreement for purposes of
construing the provisions of this Agreement, and all language in all parts of
this Agreement shall be construed in accordance with its fair meaning, and not
strictly for or against either party.
Section 4.3    Governing Law. This Agreement shall in all respects be construed
in accordance with and governed by the substantive laws of the State of New
York, without reference to its choice of law rules that would require the
application of the laws of another jurisdiction.
Section 4.4    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any standard form of telecommunication or
e-mail shall be deemed for all purposes as constituting good and valid execution
and delivery of this Agreement by such party.
Section 4.5    Tax Documentation. Each Investor has provided and attached
hereto, or will make its best efforts to promptly provide no later than two
business days prior to Closing, copies of whichever of the following is
applicable to such Investor: (a) a properly completed and executed Internal
Revenue Service (“IRS”) Form W-9, or (b) a properly completed and executed


6



--------------------------------------------------------------------------------





IRS Form W-8BEN-E, IRS Form W-8BEN or other applicable IRS Form W-8 (including
any IRS forms, documents or schedules required to be attached thereto);
provided, however, that if an Investor fails to provide such forms prior to
Closing with enough time for the Issuer to adequately review such forms then the
Issuer may withhold on any cash payments to or for the benefit of such Investor
at the applicable withholding rate.
Section 4.6    Confidentiality. Each of the Undersigned and each Investor
represents that neither it nor any person acting on its behalf or pursuant to
any understanding with it has disclosed, and covenants that neither it nor any
person acting on its behalf will disclose, to a third party any information
regarding the Transactions (other than to the Undersigned’s or such Investor’s
employees, officers, directors, advisors, funds and accounts under management or
affiliates involved in its evaluation and/or undertaking of the Transactions,
who has or shall be informed of the confidential nature of the information and
that such information is subject to a confidentiality agreement, and except as
may be required by law or regulatory authority or judicial, legislative or
administrative process). The Issuer covenants that it will not disclose the name
or identity of the Undersigned or any Investor (other than to the Issuer’s
employees, officers, directors, advisors, or affiliates involved in its
evaluation and/or undertaking of the Transactions who shall be informed of the
confidential nature of the information and that such information is subject to a
confidentiality agreement and except as may be required by law or regulatory
authority or judicial, legislative or administrative process). Each party hereto
acknowledges that neither the Undersigned nor the Investors have undertaken any
obligation not to transact in the securities of the Issuer prior to the date
hereof and the Undersigned and the Investors disclaim any such obligation
subsequent to the date hereof.
[Signature Page Follows]


7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
CHESAPEAKE ENERGY CORPORATION
 
 
 
 
 
 
By:
/s/ Domenic J. Dell'Osso
 
Name:
Domenic J. Dell'Osso
 
Title:
Executive Vice President and Chief Financial Officer



UNDERSIGNED:
FRANKLIN ADVISERS, INC., as investment manager, on behalf of itself and the
funds/accounts listed on Exhibit A
(in its capacities described in the first paragraph hereof)
 
 
 
 
 
 
 
By:
/s/ Ed Perks
 
Name:
Ed Perks
 
Title:
CIO



8



--------------------------------------------------------------------------------






EXHIBIT A


Investor Name
Exchanged Securities
(principal amount and series of Outstanding Securities to be exchanged for
Shares)
Shares
Cash Payment for Accrued Interest
Franklin Custodian Funds - Franklin Income Fund
107,710,000
CHK 4 7/8 04/15/22 CUSIP: 165167CN5
52,801,995
2,129,516.46
Franklin Custodian Funds - Franklin Income Fund
124,251,000
CHK 5 3/4 03/15/23 CUSIP: 165167CL9
58,810,413
3,492,833.67
Franklin Custodian Funds - Franklin Income Fund
145,775,000
CHK 5 1/2 09/15/26 CUSIP: 165167CY1
55,855,638
3,919,727.78
Franklin Custodian Funds - Franklin Income Fund
150,000,000
CHK 8 06/15/27 CUSIP: 165167CZ8
64,236,209
2,866,666.67
Franklin Custodian Funds - Franklin Income Fund
40,000
CHK 5 3/4 PERP CUSIP: CHKVP
10,367,950
 
Franklin Templeton Variable Insurance Products Trust - Franklin Income VIP Fund
5,000,000
CHK 4 7/8 04/15/22 CUSIP: 165167CN5
2,451,118
98,854.17
Franklin Templeton Variable Insurance Products Trust - Franklin Income VIP Fund
5,000,000
CHK 5 3/4 03/15/23 CUSIP: 165167CL9
2,366,597
140,555.56
Franklin Templeton Variable Insurance Products Trust - Franklin Income VIP Fund
10,000,000
CHK 5 1/2 09/15/26 CUSIP: 165167CY1
3,831,634
268,888.89





Exhibit A

--------------------------------------------------------------------------------







EXHIBIT B
DESCRIPTION OF CAPITAL STOCK
See attachment.


Exhibit B

--------------------------------------------------------------------------------




DESCRIPTION OF CAPITAL STOCK


Set forth below is a description of the material terms of our capital stock. The
following description is only a summary and is qualified by reference to our
certificate of incorporation (including our certificates of designation) and
bylaws. Copies of our certificate of incorporation (including our certificates
of designation) and bylaws are available from us upon request. These documents
have also been filed with the SEC.
Authorized Capital Stock
Our authorized capital stock consists of 3,000,000,000 shares of common stock,
par value $0.01 per share, and 20,000,000 shares of preferred stock, par value
$0.01 per share.
Common Stock
Holders of our common stock are entitled to one vote for each share held of
record on all matters submitted to a vote of shareholders. Subject to
preferences that may be applicable to any outstanding preferred stock, holders
of our common stock are entitled to receive ratably such dividends as may be
declared by the board of directors out of funds legally available for dividends.
In the event of our liquidation or dissolution, holders of our common stock are
entitled to share ratably in all assets remaining after payment of liabilities
and the liquidation preference of any outstanding preferred stock.
Holders of our common stock have no preemptive rights and have no rights to
convert their common stock into any other securities.
Preferred Stock
Our board of directors has the authority, without further shareholder approval,
to issue shares of preferred stock from time to time in one or more series, with
such voting powers or without voting powers, and with such designations, powers,
preferences and relative, participating, optional or other special rights,
qualifications, limitations or restrictions, as shall be set forth in the
resolutions providing therefor. As of June 30, 2019, our authorized preferred
stock consisted of shares that are:
•
unissued and undesignated as to series; and

•
issued and designated as 5.75% cumulative convertible preferred stock, 5.75%
cumulative convertible preferred stock (series A), 5.00% cumulative convertible
preferred stock (series 2005B) and 4.50% cumulative convertible preferred stock.

While providing desirable flexibility for possible acquisitions and other
corporate purposes, and eliminating delays associated with a shareholder vote on
specific issuances, the issuance of preferred stock could adversely affect the
voting power of holders of common stock, as well as dividend and liquidation
payments on both common and preferred stock. It also could have the effect of
delaying, deferring or preventing a change in control.
Anti-Takeover Provisions
Our certificate of incorporation and bylaws and the Oklahoma General Corporation
Act include a number of provisions which may have the effect of encouraging
persons considering unsolicited tender offers or other unilateral takeover
proposals to negotiate with our board of directors rather than pursue
non-negotiated takeover attempts. These provisions could delay or prevent
entirely a merger or acquisition that our shareholders consider favorable. These
provisions may also discourage acquisition proposals or have the effect of
delaying or preventing entirely a change in control, which could harm our stock
price. Following is a description of the anti-takeover effects of certain
provisions of our certificate of incorporation and of our bylaws.
Oklahoma Business Combination Statute
Section 1090.3 of the Oklahoma General Corporation Act prevents an Oklahoma
corporation from engaging in a “business combination” with an interested
shareholder for three years following the date the person became an interested
shareholder, unless:
•
prior to the date the person became an interested shareholder, the board of
directors of the corporation approved the business combination or transaction in
which the person became an interested shareholder;





--------------------------------------------------------------------------------




•
upon consummation of the transaction that resulted in the person becoming an
interested shareholder, the interested shareholder owned stock having at least
85% of all voting power of the corporation at the time the transaction
commenced, excluding for purposes of determining the outstanding voting stock,
but not the outstanding voting stock owned by the interested shareholder, stock
held by directors who are also officers of the corporation and stock held by
certain employee stock plans; or

•
on or subsequent to the time the person became an interested shareholder, the
business combination is approved by the board of directors of the corporation
and authorized at a meeting of shareholders, and not by written consent, by the
affirmative vote of the holders of at least two-thirds of all voting power not
attributable to shares owned by the interested shareholder.

The statute defines a “business combination” to include:
•
any merger or consolidation involving the corporation and an interested
shareholder;

•
any sale, lease, exchange, mortgage, pledge, transfer or other disposition to or
with an interested shareholder of 10% or more of the assets of the corporation;

•
subject to certain exceptions, any transaction which results in the issuance or
transfer by the corporation of any stock of the corporation to an interested
shareholder;

•
any transaction involving the corporation which has the effect of increasing the
proportionate share of the stock of any class or series or voting power of the
corporation owned by the interested shareholder;

•
the receipt by an interested shareholder of the benefit of any loans, advances,
guarantees, pledges or other financial benefits provided by or through the
corporation; or

•
any share acquisition by the interested shareholder pursuant to Section 1090.1
of the Oklahoma General Corporation Act.

For purposes of Section 1090.3, the term “corporation” also includes the
corporation’s direct and indirect majority-owned subsidiaries.
In addition, Section 1090.3 defines an “interested shareholder,” generally, as
any person that owns stock having 15% or more of all voting power of the
corporation, any person that is an affiliate or associate of the corporation and
owned stock having 15% or more of all voting power of the corporation at any
time within the three-year period prior to the time of determination of
interested shareholder status, and any affiliate or associate of such person.
Stock Purchase Provisions
Our certificate of incorporation includes a provision which requires the
affirmative vote of no less than two-thirds of the votes cast by the holders,
voting together as a single class, of all then outstanding shares of capital
stock, excluding the votes by an interested shareholder, to approve the purchase
by us of any of our capital stock from the interested shareholder who has
beneficially owned such capital stock for less than three years prior to such
purchase, at a price in excess of fair market value, unless the purchase is
either (1) made on the same terms offered to all holders of the same securities
or (2) made on the open market and not the result of a privately negotiated
transaction.
Calling of Special Meetings of Shareholders
Our bylaws provide that special meetings of our shareholders may be called only
by the chairman of the board, the chief executive officer or by the president or
secretary, at the request, in writing, of a majority of the directors then in
office.
Advance Notice Requirements for Shareholder Proposals and Director Nominations
Our bylaws provide that shareholders seeking to nominate candidates for election
as directors or to bring business before an annual meeting of shareholders must
provide timely notice of their proposal in writing to our corporate secretary.
Nominations of persons for election to the board of directors of the corporation
may only be made at an annual meeting of shareholders.
Generally, to be timely, a shareholder’s notice (other than a notice submitted
in order to include a shareholder nominee in our proxy materials) must be
delivered to our secretary 90 to 120 days before the first anniversary of the
previous year’s annual meeting. In order to include a shareholder nominee in our
proxy materials, notice must




--------------------------------------------------------------------------------




generally be delivered to our secretary 120 to 150 days before the first
anniversary of the previous year’s annual meeting. Our bylaws also specify
requirements as to the form and content of a shareholder’s notice and describe
in detail the information that a shareholder must provide about itself and its
nominees. These provisions may impede shareholders’ ability to bring matters
before an annual meeting of shareholders or make nominations for directors at an
annual meeting of shareholders.
Shareholder Action
Under Oklahoma law, except as otherwise provided by law or in our certificate of
incorporation or bylaws, the approval by holders of a majority of the shares of
common stock present in person or represented by proxy at a meeting at which a
quorum is present and entitled to vote is sufficient to authorize, affirm,
ratify or consent to a matter voted on by shareholders. Our bylaws provide that
all questions submitted to shareholders (other than questions related to an
uncontested director election on or after June 8, 2012) will be decided by a
plurality of the votes cast, unless otherwise required by law, our certificate
of incorporation, our bylaws, stock exchange requirements or any certificate of
designation. The Oklahoma General Corporation Act requires the approval of the
holders of a majority of the outstanding stock entitled to vote for certain
extraordinary corporate transactions, such as a merger, sale of substantially
all assets, dissolution or amendment of the certificate of incorporation. Our
certificate of incorporation provides for a vote of the holders of a majority of
the issued and outstanding stock having voting power, voting as a single class,
to amend, repeal or adopt any provision inconsistent with the provisions of the
certificate of incorporation limiting director liability or stock purchases by
us, governing the board of directors or providing for indemnity for our
directors, officers, employees or agents. The same vote is also required for
shareholders to amend, repeal or adopt any provision of our bylaws.
Under Oklahoma law and our certificate of incorporation and bylaws, shareholders
may take actions without the holding of a meeting by written consent or consents
signed by the holders of a sufficient number of shares to approve the
transaction had all of the outstanding shares of our capital stock entitled to
vote thereon been present at a meeting. Our bylaws contain provisions for
managing a written consent campaign by shareholders, including the provision
that the company will hire an independent inspector of elections to review the
validity of written consents and that action by written consent would not be
declared effective until the independent inspector certifies that the minimum
number of consents has been received. There is also a detailed provision for
determining a record date for action by written consent.
Transfer Agent and Registrar
Computershare Trust Company, N.A. is the transfer agent and registrar for our
common stock and preferred stock.
RISKS RELATED TO OUR COMMON STOCK
An investment in our capital stock involves a high degree of risk. Before you
enter into this Agreement, you should carefully consider the following risk
factors. If any of these risks were to occur, our business, financial condition
or results of operations could be adversely affected. In that case, the trading
price of our common stock could decline and you could lose all or part of your
investment.
The market price of our common stock is volatile.


The trading price of our common stock and the price at which we may sell common
stock in the future are subject to large fluctuations in response to any of the
following:
•
limited trading volume in our common stock;

•
variations in operating results;

•
our involvement in litigation;

•
general U.S. or worldwide financial market conditions;

•
conditions impacting the prices of oil and gas;





--------------------------------------------------------------------------------




•
announcements by us and our competitors;

•
our liquidity and access to capital;

•
our ability to raise additional funds;

•
increases in our unsecured and secured indebtedness and issuances of additional
equity;

•
events impacting the energy industry;

•
changes in government regulations; and

•
other events that are beyond our control.

We do not anticipate paying dividends on our common stock in the near future.
In July 2015, our board of directors determined to eliminate quarterly cash
dividends on our common stock. Accordingly, we do not intend to pay cash
dividends on our common stock in the foreseeable future. We currently intend to
retain any earnings for the future operation and development of our business,
including exploration, development and acquisition activities. Any future
dividend payments will require approval by the board of directors and will be
restricted by the terms of our debt agreements.
Certain anti-takeover provisions may affect your rights as a shareholder.
Our certificate of incorporation authorizes our board of directors to set the
terms of and issue preferred stock without shareholder approval. Our board of
directors could use the preferred stock as a means to delay, defer or prevent a
takeover attempt that a shareholder might consider to be in our best interest.
In addition, our revolving credit facility contains terms that may restrict our
ability to enter into change of control transactions, including requirements to
repay borrowings under our revolving credit facility on a change in control.
These provisions, along with specified provisions of the Oklahoma General
Corporation Act and our certificate of incorporation and bylaws, may discourage
or impede transactions involving actual or potential changes in our control,
including transactions that otherwise could involve payment of a premium over
prevailing market prices to holders of our common stock.




